 



Exhibit 10.6

 

PLACEMENT AGENCY AGREEMENT

 

October 31, 2018

 

A.G.P./Alliance Global Partners

590 Madison Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Introductory. Ritter Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), proposes to (i) issue and sell to certain purchasers (collectively,
the “Purchasers”) up to $6.0 million of (A) the Company’s Series B Convertible
Preferred Stock, par value $0.001 per share (the “Series B Preferred Stock”),
having the rights, preferences and privileges set forth in the Certificate of
Designation of Rights, Preferences and Limitations to be filed by the Company
with the Secretary of State of the State of Delaware, substantially in the form
of Exhibit A-1 attached hereto (the “Series B Certificate of Designation”),
which Series B Preferred Stock shall have a stated value of $1,000 per share and
shall be convertible into shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”), as provided in the Series B Certificate of
Designation (such shares of Common Stock into which the Series B Preferred Stock
is convertible, collectively, the “Series B Conversion Shares”), and (B) Common
Stock purchase warrants, substantially in the form of Exhibit B attached hereto
(collectively, the “Warrants”), which Warrants shall entitle the Purchasers to
purchase, in the aggregate, a number of shares of Common Stock equal to 50% of
the maximum number of Series B Conversion Shares issuable upon conversion in
full of all shares of Series B Preferred Stock purchased by the Purchasers (such
shares of Common Stock issuable upon exercise of the Warrants, collectively, the
“Warrant Shares”) and shall be exercisable for a period of five (5) years, and
(ii) issue to certain of the Purchasers, in exchange for their shares of the
Company’s outstanding Series A Convertible Preferred Stock, par value $0.001 per
share and stated value $1,000 per share (the “Series A Preferred Stock”), shares
of the Company’s Series C Convertible Preferred Stock, par value $0.001 per
share (the “Series C Preferred Stock”), having the rights, preferences and
privileges set forth in the Certificate of Designation of Rights, Preferences
and Limitations to be filed by the Company with the Secretary of State of the
State of Delaware, substantially in the form of Exhibit A-2 attached hereto (the
“Series C Certificate of Designation”), which Series C Preferred Stock shall
have a stated value of $1,000 per share and shall be convertible into shares of
Common Stock as provided in the Series C Certificate of Designation (such shares
of Common Stock into which the Series C Preferred Stock is convertible,
collectively, the “Series C Conversion Shares”). The Series B Preferred Stock,
the Series B Conversion Shares, the Warrants and the Warrant Shares are
collectively referred to herein as the “Purchased Securities”; the Series C
Preferred Stock and the Series C Conversion Shares are collectively referred to
herein as the “Exchanged Securities”; and the Purchased Securities and the
Exchanged Securities are collectively referred to herein as the “Securities”.

 

The Securities will be offered, issued and sold to (or exchanged with, as
applicable) the Purchasers in a private placement (the “Placement”) without
being registered under the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder (collectively, the “Securities Act”), in reliance upon Section
4(a)(2) (“Section 4(a)(2)”) thereof and/or Rule 506(b) of Regulation D
(“Regulation D”) thereunder. The Company hereby confirms that A.G.P./Alliance
Global Partners has agreed to act as Placement Agent (the “Placement Agent”) in
connection with the Placement, subject to the terms, conditions and other
provisions of this Agreement.

 



 

 

 

The Securities are to be issued and sold to (or exchanged with, as applicable)
the Purchasers pursuant to a Securities Purchase Agreement, substantially in the
form of Exhibit C hereto (the “Securities Purchase Agreement”), to be entered
into by the Company and each of the Purchasers. Holders of the Securities will
be entitled to the benefits of those certain resale registration rights set
forth in a Registration Rights Agreement, substantially in the form of Exhibit D
hereto (the “Registration Rights Agreement”) to be entered into between the
Company and each of the Purchasers, pursuant to which the Company will agree,
among other things, to file with the Commission a resale registration statement
pursuant to Rule 415 under the Securities Act (the “Resale Registration
Statement”) covering the resale of the Series B Conversion Shares, the Series C
Conversion Shares and the Warrant Shares, and to use its commercially reasonable
efforts to cause the Resale Registration Statement to be declared effective
within the time periods specified in the Registration Rights Agreement.

 

This Agreement, the Series B Certificate of Designation, the Series C
Certificate of Designation, the Warrants, the Securities Purchase Agreement, the
Registration Rights Agreement, and the escrow agreement, substantially in the
form of Exhibit E hereto, to be entered into by the Company, the Placement
Agent, Corporate Stock Transfer, Inc., as Escrow Manager, and Collegiate Peaks
Bank, as Escrow Agent, in connection with the Placement (the “Escrow
Agreement”), are referred to herein collectively as the “Transaction Documents”,
and the transactions contemplated hereby and thereby are referred to herein
collectively as the “Transaction.”

 

The Company has prepared a management presentation dated October 2018 (the
“Management Presentation”) to be used in connection with the Placement. The
information in the Management Presentation is based upon the Company’s public
filings, including reports filed or furnished by the Company under the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Exchange Act”), from and after
January 1, 2015 (the “Public Filings”). The Management Presentation and the
Public Filings, shall collectively be hereinafter referred to as the “Disclosure
Package.”

 

The Company hereby confirms its agreement with the Placement Agent as follows:

 

Section 1. Representations, Warranties and Agreements of the Company and the
Placement Agent.

 

A. Representations, Warranties and Agreements of the Company. In addition to the
other representations, warranties and agreements contained in this Agreement and
in Section 3.1 of Article III of the Securities Purchase Agreement, all of which
are incorporated herein by reference and upon which the Placement Agent may rely
as a third-party beneficiary thereof, the Company hereby represents, warrants
and agrees with, the Placement Agent as follows:

 



2

 

 

(a) No Material Misstatement or Omission. As of their respective dates (or, if
amended or superseded by a filing prior to the closing date of the Placement
(the “Closing Date”), then as of the date of such filing), each of the Public
Filings by the Company complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
SEC promulgated thereunder. None of the Management Presentation or the Public
Filings, as of their respective dates, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(b) Placement Materials. The Company has delivered to the Placement Agent copies
of the Management Presentation in such quantities and at such places as the
Placement Agent has reasonably requested or will reasonably request. The Company
has not distributed and will not distribute, prior to the Closing Date, any
materials in connection with the Placement other than the Management
Presentation, its Public Filings and drafts or definitive versions of the
Transaction Documents and the other agreements, instruments and documents to be
entered into or delivered in connection with the Transaction.

 

(c) The Transaction Documents. The Company has all necessary power and authority
to execute and deliver the Transaction Documents and to perform and carry out
its obligations hereunder and thereunder; each of the Transaction Documents has
been duly authorized by the Company and, when executed and delivered by the
Company, will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms.

 

(d) Forward Looking Statements . The statements (including the assumptions
described therein) included in the Management Presentation (i) are and will be
within the coverage of Rule 175(b) under the Securities Act to the extent such
data constitute forward looking statements as defined in Rule 175(c) and (ii)
were and will be made by the Company with a reasonable basis and reflect the
Company’s good faith estimate of the matters described therein.

 

(e) Stock Exchange Listing. The Company shall cause the Series B Conversion
Shares, the Series C Conversion Shares and the Warrant Shares to be listed on
The Nasdaq Capital Market prior to the effectiveness of the Resale Registration
Statement and shall use its best efforts to maintain the continued listing of
such Series B Conversion Shares, the Series C Conversion Shares and the Warrant
Shares.

 

(f) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. The Company’s execution, delivery and performance of this
Agreement, and each of the other Transaction Documents, do not, and will not,
(i) conflict with or violate any provision of the Company’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with or violate, or constitute a default (or an event that with
notice or lapse of time or both would become a default) (a “Default”) under or
result in the creation or imposition of any security interest, mortgage, pledge,
lien, charge, encumbrance or adverse claim upon any property or assets of the
Company, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
indenture, mortgage, loan or credit facility, note, contract, franchise, lease,
debt or other instrument or other understanding to which the Company is a party
(including, without limitation, any agreement or arrangement between the Company
and any other investment bank, underwriter, placement agent, broker-dealer or
finder) or by which any property or asset of the Company is bound, or affected
(each, an “Existing Instrument”) or require the consent of any other party to
any Existing Instrument or other third party, except to the extent that such
conflict, default, termination, amendment, acceleration or cancellation right
would not reasonably be expected to have a Material Adverse Change (defined as:
any development that could reasonably be expected to result in a material
adverse change in the condition, financial or otherwise, or in the earnings,
business, operations or prospects, whether or not arising from transactions in
the ordinary course of business, any such change is called a “Material Adverse
Change”), or (iii) result in a violation of any law, rule, administrative
regulation, order, judgment, injunction, administrative or court decree or other
restriction of any court or governmental authority to which the Company is
subject, or by which any property or asset of the Company is bound or affected,
except to the extent that such violation would not, individually or in the
aggregate, result in a Material Adverse Change. No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency, is required for the
Company’s execution, delivery and performance of this Agreement and the other
Transaction Documents other than the Required Approvals (as such term is defined
in the Securities Purchase Agreement).

 

 

3

 

 

(g) No Price Stabilization or Manipulation; Compliance with Regulation M, etc.
The Company has not taken, directly or indirectly, any action designed to or
that might be reasonably expected to cause or result in stabilization or
manipulation of the price of its Common Stock or any other “reference security”
(as defined in Rule 100 of Regulation M under the 1934 Act (“Regulation M”)),
whether to facilitate the sale or resale of any of the Securities or otherwise,
and has taken no action which would directly or indirectly violate Regulation M
or facilitate any short-selling of the Series B Conversion Shares, the Series C
Conversion Shares or the Warrant Shares by Purchasers.

 

(h) Brokers. Except for the Placement Agent, there is no broker, finder or other
party that is entitled to receive from the Company any brokerage or finder’s fee
or other fee or commission as a result of the Placement or the transactions
contemplated thereby.

 

(i) QIBs and Accredited Investors. The Company will not offer or sell any of the
Securities to any person whom it reasonably believes is not (i) a “qualified
institutional buyer” as defined in Rule 144A (“QIBs”) or (ii) an institutional
“accredited investor” (as defined in clauses (1), (2), (3) and (7) of Rule
501(a) of Regulation D).

 

(j) Purchasers; Compliance With Rule 502(d). The Company will exercise
reasonable care to assure that the Purchasers are not “underwriters” within the
meaning of Section 2(a)(11) of the Securities Act and, without limiting the
foregoing, that such purchases will comply with Rule 502(d) under the Securities
Act.

 

(k) No General Solicitation. Neither the Company nor any of its Affiliates have
engaged, and will engage, directly or indirectly in any form of “general
solicitation” or “general advertising” in connection with the offering of the
Securities (as those terms are used in Regulation D) under the Securities Act or
in any manner involving a public offering within the meaning of Section 4(a)(2);
and the Company has not entered, and will not enter, into any arrangement or
agreement with respect to the distribution of the Securities, except for the
Transaction Documents, and the Company agrees not to enter into any such
arrangement or agreement.

 



4

 

 

(l) No Integration. Neither the Company nor any of its affiliates has directly
or indirectly sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of any “security” (as defined in the Securities Act) that
is, or would be, integrated with the sale of any of the Securities in a manner
that would require the registration under the Securities Act of any of the
Securities.

 

(m) No Transfer Taxes or Other Fees. There are no transfer taxes or other
similar fees or charges under United States law or the laws of any state or any
political subdivision thereof, required to be paid in connection with the
execution and delivery of this Agreement and the other Transaction Documents or
the issuance and sale by the Company of the Securities.

 

(n) Patriot Act Compliance. Neither the issuance and sale of the Securities by
the Company nor the Company’s use of the proceeds thereof will violate the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto. The Company is in compliance, in all material respects, with the USA
Patriot Act of 2001 (signed into law October 26, 2001).

 

(o) No Offer and Sale Within Six Months. The Company has not sold or issued any
security of the same or similar class or series as any of the Securities or any
security convertible into, or exercisable for, shares of Common Stock during the
six-month period preceding the date of the Securities Purchase Agreement,
including any sales pursuant to Rule 144A under the Securities Act, Section
4(a)(2) or Regulation D (other than shares issued pursuant to employee benefit
plans, qualified stock options plans or other employee or director compensation
plans or pursuant to outstanding options, rights, warrants or other convertible
securities), and has no intention of making, an offer or sale of such
securities, for a period of six months after the date of the Securities Purchase
Agreement, except for (i) the offering of Securities as contemplated by the
Transaction Documents and (ii) any offer or sale of securities that would not be
integrated with the sale of any of the Securities in a manner that would require
the registration under the Securities Act of the sale by the Company of the
Securities, provided that any such offering and sale of securities (other than
shares issued pursuant to employee benefit plans, qualified stock options plans
or other employee or director compensation plans or pursuant to outstanding
options, rights, warrants or other convertible securities) made within six
months of the date hereof shall be accompanied by an opinion addressed to or
that may be relied upon by the Placement Agent, and provided further, that in no
event shall the Company offer or sell any securities prior to the expiration of
the Lock-up Period set forth in Section 4.12(a) of the Securities Purchase
Agreement, except as otherwise permitted by Section 4.12 of the Securities
Purchase Agreement. As used in this paragraph, the terms “offer” and “sale” have
the meanings specified in Section 2(a)(3) of the Securities Act.

 



5

 

 

(p) No Disqualification Events. Neither the Company nor any Company Related
Persons (as defined below) are subject to any of the disqualifications set forth
in Rule 506(d) of Regulation D (each, a “Disqualification Event”). The Company
has exercised reasonable care to determine whether any Company Related Person is
subject to a Disqualification Event. The Disclosure Package contains a true and
complete description of the matters required to be disclosed with respect to the
Company and the Company Related Persons pursuant to the disclosure requirements
of Rule 506(e) of Regulation D, to the extent applicable. As used herein,
“Company Related Persons” means any predecessor of the Company, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the Placement, any general partner or managing member of the
Company, any beneficial owner of 20% or more of the Company’s outstanding voting
equity securities, calculated on the basis of voting power, and any “promoter”
(as defined in Rule 405 under the Securities Act) connected with the Company in
any capacity. The Company will promptly notify the Placement Agent in writing of
(1) any Disqualification Event relating to any Company Related Person and (2)
any event that would, with the passage of time, become a Disqualification Event
relating to any Company Related Person.

 

(q) Certificates. Any certificate signed by an officer of the Company and
delivered to the Placement Agent in connection herewith shall be deemed to be a
representation and warranty by the Company to the Placement Agent as to the
matters set forth therein.

 

(r) Disclosure. No representation or warranty contained in Section 2 of this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements herein not misleading in the
context of such representations and warranties.

 

The Company acknowledges that each of the Placement Agent and, for purposes of
the opinion to be delivered pursuant to Section 4 hereof, counsel to the
Company, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

B. Representations, Warranties and Agreements of the Placement Agent. The
Placement Agent hereby represents, warrants and covenants to, and agrees with,
the Company as follows:

 

(a) No General Solicitation. The Placement Agent will not solicit offers for the
Company for the Securities by means of any form of general solicitation or
general advertising in connection with the offering of the Securities or in any
manner involving a public offering within the meaning of Section 4(a)(2).

 

(b) Limitation on Offerees. The Placement Agent will solicit offers for the
Company for the Securities only from persons whom it reasonably believes to be
(i) a QIB or (ii) an institutional “accredited investor” (as defined in clauses
(1), (2), (3) and (7) of Rule 501(a) of Regulation D).

 

(c) Authority. This Agreement has been duly authorized, executed and delivered
by the Placement Agent, and upon due execution and delivery by the Company, this
Agreement will be a valid and binding agreement of the Placement Agent
enforceable against it in accordance with its terms, except as may be limited by
principles of public policy and, as to enforceability, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws relating to
or affecting creditor’s rights from time to time in effect and subject to
general equity principles.

 



6

 

 

(d) No Conflict. None of the execution or delivery of or performance by the
Placement Agent under this Agreement or any other agreement or document entered
into by the Placement Agent in connection herewith or the consummation of the
transactions herein or therein contemplated conflicts with or violates, any
agreement or other instrument to which the Placement Agent is a party or by
which its assets may be bound, or its limited liability company agreement, or
any license, permit, judgment, decree, order, statute, rule or regulation
applicable to the Placement Agent or any of its assets, except in each case as
would not have a material adverse effect on the transactions contemplated
hereby.

 

(e) No Disqualification Event. Neither the Placement Agent nor any Placement
Agent Related Persons (as defined below) are subject to any Disqualification
Event as of the date hereof. The Placement Agent has exercised reasonable care
to determine whether any Placement Agent Related Person is subject to such a
Disqualification Event. As used herein, “Placement Agent Related Persons” means
any predecessor of the Placement Agent, any affiliated issuer, any director,
executive officer, other officer of Placement Agent participating in the
Placement, any general partner or managing member of the Placement Agent, any
beneficial owner of 20% or more of the Placement Agent’s outstanding voting
equity securities, calculated on the basis of voting power, and any “promoter”
(as defined in Rule 405 under the Securities Act) connected with the Placement
Agent in any capacity. The Placement Agent agrees to promptly notify the Company
in writing of (1) any Disqualification Event relating to any Placement Agent
Related Person and (2) any event that would, with the passage of time, become a
Disqualification Event relating to any Placement Agent Related Person.

 

Section 2. Engagement of Placement Agent; Fees; Expenses.

 

(a) Engagement of Placement Agent. The Company agrees that it has engaged
A.G.P./Alliance Global Partners as its exclusive placement agent with respect to
the Placement, and the Company hereby authorizes the Placement Agent as its
exclusive placement agent to act as such in connection with the Placement. On
the basis of the representations, warranties and agreements of the Company
contained in or incorporated by reference into this Agreement, and subject to,
and in accordance with, the terms, conditions and other provisions hereof,
A.G.P./Alliance Global Partners agrees to act as exclusive Placement Agent to
place the Securities as contemplated by this Agreement and the Securities
Purchase Agreement. The term of the Placement Agent’s exclusive engagement will
be until the earlier of (i) November 30, 2018 and (ii) the completion and
consummation of the Placement, subject to earlier termination pursuant to and in
accordance with Section 7 below and giving effect to any required notice period
as therein provided (the “Offering Period”). The date on which the Offering
Period expires or terminates referenced in the immediately preceding sentence is
referred to herein as the “Termination Date.” The Company acknowledges that the
Placement Agent’s engagement hereunder does not constitute any firm commitment
or undertaking, express or implied, on the part of the Placement Agent to
purchase or place any of the Securities and does not constitute any
representation, warranty or agreement that any financing will be available to
the Company.

 

(b) Placement Agent’s Fees and Expenses. As compensation for the Placement
Agent’s services hereunder, the Company hereby agrees to pay the Placement
Agent, on the Closing Date, a cash fee in an amount equal to seven percent (7%)
of the aggregate gross proceeds from the sale of the Series B Preferred Stock
and Warrants to the Purchasers in the Placement, excluding any proceeds received
from the sale of Securities by the Company to MedPace Inc. In addition to any
fees that may be paid to the Placement Agent hereunder, whether or not any
Transaction occurs or the Placement Agent’s engagement and/or this Agreement is
otherwise terminated by any party or expires, the Company shall reimburse the
Placement Agent, promptly upon receipt of an invoice therefor, for all
out-of-pocket expenses (including, without limitation, the reasonable fees and
expenses of Placement Agent’s counsel, and the reasonable fees and expenses of
any other independent experts retained by the Placement Agent) incurred by the
Placement Agent in connection with the Transactions and the Engagement Letter
(defined below), in an amount not to exceed $35,000 in the aggregate (including
the fees and expenses of Placement Agent’s counsel), without the Company’s prior
consent (not to be unreasonably withheld); provided, however, that such expense
cap in no way limits or impairs the indemnification and contribution provisions
of this Agreement or the Engagement Letter.

 



7

 

 

(c) Placement Agent as Independent Contractor. The Company hereby acknowledges
that, in connection with the Transactions, (i) the Placement, including the
determination of the offering price of the Preferred Stock and Warrants, the
initial conversion price of the Preferred Stock and the initial exercise price
of the Warrants, and any related discounts, commissions and fees, shall be an
arm’s-length commercial transaction between the Company and the Purchasers, (ii)
the Placement Agent will be acting as an independent contractor and will not be
the agent or fiduciary of the Company or its stockholders, creditors, employees,
the Purchasers or any other party, (iii) the Placement Agent shall not assume an
advisory or fiduciary responsibility in favor of the Company (irrespective of
whether the Placement Agent has advised or is currently advising the Company on
other matters) and the Placement Agent shall not have an obligation to the
Company with respect to the Transactions except as may be set forth expressly
herein, (iv) the Placement Agent and its affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company and (v) the Placement Agent shall not provide any legal, accounting,
regulatory or tax advice with respect to the Transactions and the Company shall
consult its own legal, accounting, regulatory and tax advisors to the extent it
deems appropriate.

 

(d) Company Responsible for the Disclosure Package. The Company is and will be
solely responsible for the contents of the Disclosure Package and any and all
other written or oral communications provided to any actual or prospective
purchaser of the Securities with the approval of the Company; and the Company
recognizes that the Placement Agent, in acting pursuant to this Agreement, will
be using information provided by the Company and its agents and representatives
and the Placement Agent does not assume responsibility for, and may rely,
without independent verification, on the accuracy and completeness of any such
information.

 

(e) Notification of Potential Purchasers. In order to allow proper coordination
of the proposed Placement, during the term of this engagement, the Company will
promptly notify the Placement Agent of any potential purchasers known to the
Company to be interested in purchasing any of the Securities, and the Company
will keep the Placement Agent fully and promptly informed of the status of any
discussions or negotiations between the Company and any such potential
purchasers.

 

(f) Confidentiality. The Company agrees that any information or advice rendered
by any Placement Agent or any of its representatives in connection with this
engagement is for the confidential use of the Company only and the Company will
not, and will not permit any third party to, disclose or otherwise refer to such
advice or information, or to the Placement Agent, in any manner without the
Placement Agent’s prior written consent.

 



8

 

 

Section 3. Additional Covenants and Agreements of the Company. The Company
further covenants and agrees with the Placement Agent as follows:

 

(a) Placement Agent’s Review of Proposed Amendments and Supplements. During the
period beginning on the date hereof and ending on the Closing Date, prior to
amending or supplementing the Disclosure Package (including any amendment or
supplement of any Public Filing that is incorporated or deemed incorporated by
reference therein), the Company shall furnish to the Placement Agent for review
a copy of each such proposed amendment or supplement prior to its distribution
or filing.

 

(b) Amendments and Supplements to the Disclosure Package. If, prior to the
Closing Date, any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the information or documents, or other
information or documents incorporated or deemed incorporated by reference, in
the Disclosure Package (including any amendment or supplement of any Public
Filing that is incorporated or deemed incorporated by reference therein) in
order to make the statements therein, in the light of the circumstances when the
Management Presentation or any other document contained or incorporated or
deemed incorporated by reference in the Disclosure Package is delivered to a
Purchaser, not misleading, or if it is otherwise necessary to amend or
supplement any portion of the Disclosure Package to comply with law, the Company
agrees to promptly prepare and furnish at its own expense to the Placement
Agent, amendments or supplements to the Disclosure Package so that the
statements therein as so amended or supplemented will not, in the light of the
circumstances when the Disclosure Package is delivered to a Purchaser, be
misleading or so that the Disclosure Package, as amended or supplemented, will
comply with law. Neither the Placement Agent’s consent to, or delivery of, any
such amendment or supplement shall constitute a waiver of any of the Company’s
obligations under this Section 3 (b).

 

(c) Copies of any Amendments and Supplements to the Disclosure Package. The
Company agrees to furnish the Placement Agent and counsel to the Placement
Agent, without charge, as soon as available, as many copies of any amendments
and supplements to the Disclosure Package (including any documents incorporated
or deemed incorporated by reference therein) as the Placement Agent or its
counsel may request.

 

(d) Marketing. The Company shall participate, and cause its officers and
representatives to participate, in the Placement as reasonably requested by the
Placement Agent, including meeting and participating in telephonic conferences
with prospective purchasers of any of the Securities, and afford prospective
purchasers the opportunity to conduct customary due diligence and make inquiries
relevant to their investment decisions regarding the Securities.

 

(e) Blue Sky Compliance. The Company shall cooperate with the Placement Agent
and counsel for the Placement Agent to qualify or register the Securities for
sale under (or obtain exemptions from the application of) the state securities
or blue sky laws of those jurisdictions designated by the Placement Agent, shall
comply with such laws and shall continue such qualifications, registrations and
exemptions in effect so long as required for the distribution of the Securities.
The Company shall not be required to qualify as a foreign corporation or to take
any action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign corporation. The Company will advise the Placement Agent
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.

 



9

 

 

(f) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described in Section 4.7 of the
Securities Purchase Agreement and Schedule 4.7 thereto.

 

(g) Transfer Agent. The Company shall maintain, at its expense, a registrar and
transfer agent for the Securities.

 

(h) Investment Limitation. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Securities in such a
manner as would require the Company to register as an investment company under
the Investment Company Act.

 

(i) No Stabilization or Manipulation. The Company will not take, directly or
indirectly, any action designed to or that might be reasonably expected to cause
or result in stabilization or manipulation of the price of the Common Stock or
any other reference security, whether to facilitate the sale or resale of the
Securities or otherwise.

 

(j) Press Release. The Company will not, prior to the earlier of the Closing
Date or the termination of this Agreement, issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine communications and
presentations in the ordinary course of business and consistent with the past
practices of the Company and of which the Placement Agent and its counsel are
notified), without the prior written consent of the Placement Agent, unless in
the judgment of the Company and its counsel, and after notification to the
Placement Agent and its counsel, such press release or communication is required
by law.

 

Section 4. Conditions of the Placement Agent’s Obligations. The obligations of
the Placement Agent as provided herein shall be subject to the accuracy of the
representations, warranties and agreements of the Company set forth herein as of
the date hereof and as of the Closing Date as though then made, to the timely
performance by the Company of its covenants and other obligations hereunder, and
to each of the following conditions:

 

(a) No Material Adverse Change. For the period from and after the date of this
Agreement and prior to the Closing Date, in the sole and absolute discretion of
the Placement Agent, there shall have not occurred any Material Adverse Change.

 

(b) Opinions of Counsel for the Company. On the Closing Date, the Placement
Agent shall have received an opinion letter of counsel to the Company, dated as
of such Closing Date, expressing (i) each of the opinions substantially in the
form set forth on Exhibit F hereto and (ii) each of the opinions expressed in
the opinion letter provided to the Purchasers by counsel to the Company on the
Closing Date pursuant to the Securities Purchase Agreement. Alternatively, the
opinions set forth on Exhibit F hereto may be provided in a separate opinion
letter of counsel to the Company, dated as of such Closing Date, addressed and
delivered only to the Placement Agent, in which case the opinion letter provided
to the Purchasers by counsel to the Company on the Closing Date pursuant to the
Securities Purchase Agreement shall also be addressed and delivered to the
Placement Agent.

 



10

 

 

(c) Officers’ Certificate. On the Closing Date, the Placement Agent shall have
received a written certificate executed by the President and Chief Executive
Officer or President of the Company and the Chief Financial Officer of the
Company, dated as of the Closing Date, to the effect that:

 

(i) for the period from and after the date of this Agreement and prior to the
Closing Date, there has not occurred any Material Adverse Change;

 

(ii) the representations, warranties and covenants of the Company set forth in
Section 1(A) of this Agreement and incorporated herein by reference from the
Securities Purchase Agreement are true and correct with the same force and
effect as though expressly made on and as of such Closing Date; and

 

(iii) the Company has performed, satisfied and complied with all the covenants,
agreements and conditions required hereunder at or prior to such Closing Date.

 

(d) No Material Misstatement or Omission. The Placement Agent shall not have
discovered and disclosed to the Company prior to or on the Closing Date that the
Disclosure Package, in the opinion of counsel to the Placement Agent, contains
an untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(e) Placement Agent’s Fees and Expenses. The Placement Agent’s fees and expense
reimbursement described in Section 2(b) of this Agreement shall have been paid
to the Placement Agent by wire transfer of immediately available funds to an
account specified by the Placement Agent to the Company on or prior to the
Closing Date; provided, however, that the portion of such expense reimbursement
specified by the Placement Agent to the Company to be applied toward the legal
fees and expenses incurred by the Placement Agent in connection with the
Transactions shall be paid directly to the Placement Agent’s counsel by wire
transfer of immediately available funds to an account specified by the Placement
Agent or its counsel to the Company on or prior to the Closing Date.

 

(g) Corporate Proceedings. All corporate proceedings and other legal matters
incident to the authorization, form and validity of the Transaction Documents
and Securities and all other legal matters relating to the offering, issuance
and sale, as applicable, of the Securities and the other Transactions shall be
reasonably satisfactory in all material respects to the Placement Agent; and the
Company shall have furnished to Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
P.C., counsel to the Placement Agent, all documents and information that it may
reasonably request to enable them to pass upon such matters, including a
Secretary’s Certificate, if requested.

 



11

 

 

(h) No Material Adverse Change. The Company has not sustained since the date of
the latest audited financial statements incorporated or deemed incorporated by
reference in the Disclosure Package (i) any material loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any strike, job action, slowdown, work stoppage,
labor dispute or court or governmental action, order or decree or (ii) since
such date, there shall not have been any change in the common stock, short-term
debt or long-term debt of the Company or any Material Adverse Change, the effect
of which, in any such case set forth in clause (i) or (ii), is, in the judgment
of the Placement Agent, so material and adverse as to make it impracticable or
inadvisable to proceed with the Placement or the delivery of the Securities
being delivered on the Closing Date on the terms and in the manner contemplated
in this Agreement and the Securities Purchase Agreement.

 

(i) No Trading Halt or Disruption. Subsequent to the execution and delivery of
this Agreement, there shall not have occurred any of the following: (i) trading
in securities generally on the New York Stock Exchange, the NYSE American, The
Nasdaq Stock Market or in the over-the-counter market, or trading in any
securities of the Company on any exchange or in the over-the-counter market,
shall have been suspended or the settlement of such trading generally shall have
been materially disrupted or minimum prices shall have been established on any
such exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a banking
moratorium shall have been declared by Federal or state authorities of the
United States, (iii) the United States shall have become engaged in hostilities,
there shall have been a significant escalation in hostilities involving the
United States or there shall have been a declaration of a national emergency or
war by the United States or (iv) there shall have occurred any other calamity or
crisis or any change in general domestic or international economic, political or
financial conditions, including without limitation as a result of terrorist
activities, or the effect of international conditions on the financial markets
in the United States shall be such, as to make it, in the sole discretion of the
Placement Agent, impracticable or inadvisable to proceed with the Placement or
delivery of the Securities being delivered on the Closing Date on the terms and
in the manner contemplated in this Agreement and the Securities Purchase
Agreement.

 

(j) Transaction Documents. Each of the Transaction Documents, other than this
Agreement, shall be in form and substance reasonably satisfactory to the
Placement Agent and shall have been duly executed and delivered by the Company
and the other parties thereto, and the Securities shall have been duly executed
(as applicable) and delivered by the Company.

 

(k) Conditions. All conditions to closing set forth in the Securities Purchase
Agreement shall be satisfied or, where applicable, waived.

 

(l) No Injunction. The issuance and sale of the Preferred Stock and the Warrants
to the Purchasers shall not be enjoined (temporarily or permanently) on the
Closing Date.

 

(m) Additional Documents. On or before the Closing Date, the Placement Agent
shall have received such information, documents and opinions as they may
reasonably require in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 



12

 

 

Section 5. Indemnification.

 

(a) Indemnification of the Placement Agent. The Company agrees to indemnify and
hold harmless the Placement Agent and its affiliates and their respective
officers, directors, managers, members, partners, employees and agents, and any
other persons controlling the Placement Agent or any of its affiliates within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act (the Placement Agent and each such other person being referred to
as an “Indemnified Person”), to the fullest extent lawful, from and against all
claims, liabilities, losses, damages and expenses (or any actions, claims, suits
or proceedings in respect thereof), as incurred (“Losses”) related to or arising
out of or in connection with the Placement Agent’s services hereunder, to which
such Indemnified Person may become subject under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, or the laws
or regulations of foreign jurisdictions where the Securities have been offered
or at common law or otherwise (including in settlement of any litigation),
insofar as such Losses (or actions in respect thereof as contemplated below)
arises out of or is based upon:

 

(A) (i) any untrue statement or alleged untrue statement of a material fact
contained in the Disclosure Package (or any amendment or supplement thereto), or
the omission or alleged omission therefrom of a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;

 

(ii) any untrue statement or alleged untrue statement of a material fact
contained in any materials or information provided to investors by, or with the
approval in writing of, the Company in connection with the offering of the
Securities and the Placement, including any investor presentations made to
investors by the Company (whether in person or electronically), or the omission
or alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; or

 

(iii) any breach by the Company of any representation or warranty or failure to
comply with any of the covenants and agreements contained or incorporated by
reference in this Agreement; and

 

(B) the violation by the Company of any applicable laws or regulations of any
jurisdiction where the Securities have been offered; and to reimburse the
Indemnified Person for:

 

(i) all expenses (including, without limitation, reasonable fees and expenses of
counsel chosen by the Placement Agent) as such expenses are incurred by the
Placement Agent in connection with investigating, preparing, defending or
settling any action or claim for which indemnification has or is reasonably
likely to be sought by the Indemnified Person, whether or not in connection with
litigation in which any Indemnified Person is a named party; and

 

(ii) any other Losses incurred by the Placement Agent.

 



13

 

 

The indemnity agreement set forth in this Section 5(a) shall be in addition to
any liabilities that the Company may otherwise have, including without
limitation under Section 19 of the Engagement Letter, dated October 1, 2018 (as
the same may be amended from time to time, the “Engagement Letter”), between the
Placement Agent and the Company, a copy of which is attached as Exhibit G
hereto.

 

(b) Notifications and Other Indemnification Procedures. Promptly after receipt
by an Indemnified Person under this Section 5 of notice of the commencement of
any action, such Indemnified Person will, if a claim in respect thereof is to be
made against the Company under this Section 5, notify the Company in writing of
the commencement thereof, but the omission so to notify the Company will not
relieve it from any liability which it may have to any Indemnified Person for
indemnification, except to the extent that the Company shall have been
materially prejudiced by such failure. In case any such action is brought
against any Indemnified Person and such Indemnified Person seeks or intends to
seek indemnity from an Company, the Company will be entitled to participate in,
and, to the extent that it shall elect, jointly with all other indemnifying
parties similarly notified, by written notice delivered to the Indemnified
Person promptly after receiving the aforesaid notice from such Indemnified
Person, to assume the defense thereof with counsel reasonably satisfactory to
such Indemnified Person; provided, however, if the defendants in any such action
include both the Indemnified Person and the Company and the Indemnified Person
shall have reasonably concluded that a conflict may arise between the positions
of the Company and the Indemnified Person in conducting the defense of any such
action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the Company, the Indemnified Person or parties shall have the right to select
separate counsel to assume such legal defenses and to otherwise participate in
the defense of such action on behalf of such Indemnified Person or parties. Upon
receipt of notice from the Company to such Indemnified Person of the Company’s
election so to assume the defense of such action and approval by the Indemnified
Person of counsel, the Company will not be liable to such Indemnified Person
under this Section 5 for any legal or other expenses subsequently incurred by
such Indemnified Person in connection with the defense thereof unless (i) the
Indemnified Person shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
Company shall not be liable for the expenses of more than one separate counsel
(together with local counsel), approved by the Company, representing the
indemnified parties who are parties to such action) or (ii) the Company shall
not have employed counsel satisfactory to the Indemnified Person to represent
the Indemnified Person within a reasonable time after notice of commencement of
the action, in each of which cases the fees and expenses of counsel shall be at
the expense of the Company.

 

(c) Settlements. The Company under this Section 5 shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the Company agrees to indemnify the
Indemnified Person against any Losses by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an Indemnified Person
shall have requested the Company to reimburse the Indemnified Person for fees
and expenses of counsel as contemplated by Section 5(b) hereof, the Company
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than 30
days after receipt by the Company of the aforesaid request and (ii) the Company
shall not have reimbursed the Indemnified Person in accordance with such request
prior to the date of such settlement. The Company shall not, without the prior
written consent of the Indemnified Person, effect any settlement, compromise or
consent to the entry of judgment in any pending or threatened action, suit or
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity was or could have been sought hereunder by such Indemnified
Person, unless such settlement, compromise or consent includes (i) an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of any Indemnified Person.

 



14

 

 

Section 6. Contribution. If the indemnification provided for in Section 5 is for
any reason held to be unavailable to or otherwise insufficient to hold harmless
an Indemnified Person in respect of any Losses referred to therein, then the
Company shall contribute to the aggregate amount paid or payable by such
Indemnified Person, as incurred, as a result of any Losses referred to therein
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company, on the one hand, and the Placement Agent, on the other
hand, from the Placement pursuant to this Agreement or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company, on the one
hand, and the Placement Agent, on the other hand, in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Placement Agent, on the other hand, in
connection with the Placement pursuant to this Agreement shall be deemed to be
in the same respective proportions as the total net proceeds from the Placement
pursuant to this Agreement (before deducting expenses) received by the Company,
and the fee received by the Placement Agent in connection with the Placement.
The relative fault of the Company, on the one hand, and the Placement Agent, on
the other hand, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Placement Agent, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. Notwithstanding the provisions of
this Section 6, the aggregate contribution of all Indemnified Persons to all
Losses shall not exceed the amount of the fees actually received by the
Placement Agent pursuant to this Agreement with respect to the services rendered
pursuant to this Agreement.

 

The Company agrees to reimburse the Indemnified Persons for all expenses
(including, without limitation, reasonable fees and expenses of counsel) as they
are incurred in connection with investigating, preparing, defending or settling
any action or claim for which contribution has been sought by the Indemnified
Person, whether or not in connection with litigation in which any Indemnified
Person is a named party.

 

The provisions set forth in Section 5(c) with respect to notice of commencement
of any action shall apply if a claim for contribution is to be made under this
Section 6; provided, however, that no additional notice shall be required with
respect to any action for which notice has been given under Section 5(b) for
purposes of indemnification.

 

 

15

 

 

The Company and the Placement Agent agree that it would not be just and
equitable if contribution pursuant to this Section 6 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 6.

 

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
Section 6, each officer and employee of the Placement Agent and each person, if
any, who controls the Placement Agent within the meaning of the Securities Act
and the Exchange Act shall have the same rights to contribution as the Placement
Agent.

 

Section 7. Effectiveness of this Agreement; Termination; and Survival.

 

(a) This Agreement shall become effective upon signing by the parties hereto.

 

(b) The Placement Agent may resign and terminate this Agreement at any time and
the Company may terminate the Placement Agent’s services and terminate this
Agreement at any time, in each case by giving at least fifteen (15) days’ prior
written notice thereof to the other party. If the Placement Agent resigns
because of the failure of any condition specified in Section 4 to be satisfied
when and as required (whether or not the Company’s fault directly or indirectly)
or the Company terminates the Placement Agent’s services for any reason, the
Placement Agent and its counsel shall be entitled to receive all of the amounts
due pursuant to and in accordance with the Engagement Letter up to, and
including, the effective date of such expiration, termination or resignation, as
the case may be.

 

(c) The respective representations, warranties and other statements of the
Company and its officers and the agreements, covenants and the indemnities set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the Placement
Agent or the Company or any of its or their partners, members, officers,
directors, employees, agents or representatives, or any controlling person of
the Placement Agent, as the case may be, and will survive delivery of and
payment for the Securities sold hereunder or any termination of this Agreement
(for whatever reason).

 

Section 8. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

 

If to the Placement Agent:

 

A.G.P./Alliance Global Partners

590 Madison Avenue

New York, NY 10022

Email: db@allianceg.com

Attention: David Bocchi

 

with a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, New York 10017
Facsimile: (212) 983-3115
Attention: Anthony J. Marsico, Esq.

 



16

 

 

If to the Company:

 

Ritter Pharmaceuticals, Inc.

1880 Century Park East, Suite 1000

Los Angeles, CA 90067

Facsimile: (310) 919-1600

Attention:

 

with a copy to:

Reed Smith LLP

1901 Avenue of the Stars

Suite 700

Los Angeles, CA 90067-6708

Facsimile: (310) 734-5299

Attention: Michael Sanders, Esq.

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

Section 9. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 5 and Section 6,
and in each case their respective successors, and personal representatives, and
no other person will have any right or obligation hereunder. The term
“successors” shall not include any Purchaser.

 

Section 10. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

Section 11. Governing Law Provisions. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York. Any
legal suit, action or proceeding arising out of or based upon this Agreement or
the Transactions (“Related Proceedings”) may be instituted in the federal courts
of the United States of America located in the Borough of Manhattan in the City
of New York or the courts of the State of New York in each case located in the
Borough of Manhattan in the City of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for proceedings instituted in regard to the enforcement of a judgment of
any such court (a “Related Judgment”), as to which such jurisdiction is
non-exclusive) of such courts in any such suit, action or proceeding.

 



17

 

 

Section 12. General Provisions. This Agreement and the Engagement Letter
constitute the entire agreement of the parties to this Agreement with respect to
the subject matter hereof and thereof and supersedes all prior written or oral
and all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof and thereof, except for those certain terms
incorporated into this Agreement from the Securities Purchase Agreement. Nothing
in this Agreement should be read to limit or otherwise modify the terms and
other provisions of the Engagement Letter, provided that, in the event any terms
of the Engagement Letter or Indemnification Letter are inconsistent with or
contradict any terms of this Agreement, this Agreement shall govern. This
Agreement may be executed in two or more counterparts, each one of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement may not be amended or modified
unless in writing by all of the parties hereto, and no condition herein (express
or implied) may be waived unless waived in writing by each party whom the
condition is meant to benefit. The failure by any party to exercise any right or
remedy under this Agreement or otherwise, or delay by a party in exercising such
right or remedy, shall not operate as a waiver thereof. The Section headings
herein are for the convenience of the parties only and shall not affect the
construction or interpretation of this Agreement.

 

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 5 and the contribution provisions of Section 6, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 5 and 6 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Disclosure Package (and any amendments and supplements thereto), as
required by the Securities Act, the Exchange Act and any other applicable law.

 



18

 

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

  Very truly yours,       RITTER PHARMACEUTICALS CORPORATION       By:
                                  Name:     Title:  

 

The foregoing Placement Agency
Agreement is hereby confirmed
and accepted by the Placement Agent
in New York, New York as of the
date first above written.

 

A.G.P./ALLIANCE GLOBAL PARTNERS

 

By:     Name: David Bocchi   Title: Head of Investment Banking  

 

 

 

 

EXHIBIT A-1

 

FORM OF SERIES B CERTIFICATE OF DESIGNATIONS

 

 Exhibit A-1 

 

 

EXHIBIT A-2

 

FORM OF SERIES C CERTIFICATE OF DESIGNATIONS

 

 Exhibit A-2 

 

 

EXHIBIT B

 

FORM OF WARRANTS

 

 Exhibit B 

 

 

EXHIBIT C

 

FORM OF SECURITIES PURCHASE AGREEMENT

 

 Exhibit C 

 

 

EXHIBIT D

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

 Exhibit D 

 

 

EXHIBIT E

 

FORM OF ESCROW AGREEMENT

 

 Exhibit E 

 

 

EXHIBIT F

 

OPINION OF COMPANY COUNSEL

 

References to the Disclosure Package in this Exhibit F include any supplements
thereto at the Closing Date.

 

1. The execution, delivery and performance of each of the Engagement Letter, the
Placement Agency Agreement and the Escrow Agreement by the Company have been
duly authorized by all necessary corporate action of the Company and each has
been duly executed and delivered by the Company.

 

2. Each of the Engagement Letter, the Placement Agency Agreement and the Escrow
Agreement constitutes a valid and binding obligation of the Company and each is
enforceable against the Company in accordance with its terms.

 

3. The execution, delivery and performance of each of the Engagement Letter, the
Placement Agency Agreement and the Escrow Agreement by the Company, in each case
will not, with or without the giving of notice or the lapse of time or both, (a)
result in any breach of or constitute a default under the Certificate of
Incorporation or Bylaws, (b) contravene any provision of New York law, federal
law or the DGCL, or any rule or regulation thereunder, in each case that, in our
experience, is typically applicable to transactions of the nature contemplated
by the Engagement Letter, the Placement Agency Agreement and the Escrow
Agreement and is applicable to the Company, (c) to our knowledge, result in any
breach of or constitute a default under any currently effective decree, judgment
or order currently applicable to the Company, or (d) result in any breach of or
constitute a default under any Material Agreement.

 

4. No consent, approval, authorization or other order of, or registration or
filing with, any United States federal, New York or Delaware court or other
governmental or regulatory authority or agency that, in our experience, is
normally applicable to transactions of the type contemplated by the Engagement
Letter, the Placement Agency Agreement and the Escrow Agreement is required for
the consummation of the transactions contemplated by the Engagement Letter, the
Placement Agency Agreement and the Escrow Agreement, except for the filing of a
Form D under the Securities Act, and such consents, approvals, authorizations,
orders and registrations or filings as may be required under applicable state
securities laws, as to which we express no opinion, and from the NASDAQ Capital
Market (which has been obtained).

 

5. We confirm to you that we are not representing the Company in any pending
litigation in which the Company is a named defendant that challenges the
validity or enforceability of any of the Engagement Letter, the Placement Agency
Agreement or the Escrow Agreement, or seeks to enjoin the performance of or the
consummation of any of the transactions contemplated by any of the Engagement
Letter, the Placement Agency Agreement and the Escrow Agreement.

 

 Exhibit F 

 

 

EXHIBIT G

 

ENGAGEMENT LETTER

 

 Exhibit G 

 

 